PATTERSON, J.
(dissenting). This action was brought upon three promissory notes made by the defendants to the order of the Ongley Electric Company. They were for $12,500 each, with interest at 3 per cent, per annum. One was dated December 19, 1892, another January. 17, 1893, and the third was dated. February 16, 1893. The first and second notes were drawn payable “on demand.” The third was drawn payable, “on demand after date.” They were not indorsed, but, if an action is maintainable upon them at all, the right of the plaintiff to sue is not questioned on this appeal. On the trial the complaint was dismissed as to all of the notes on the ground that the right of action was barred by the statute of limitations. The plaintiff acquiesces in that disposition of the case as to the first and second notes, but contends that the ruling of the trial court was erroneous as to the third note. The action was begun on the *106316th of February, 1899. The defendants insist that on that day the statute of limitations had run against this note; that the words “after date,” following the words, “on demand,” did not vary those preceding words; and that the legal construction to be given to the note is precisely the same as if those words, “after date,” did not appear in the instrument. It is not controverted that, as to a note payable on demand, the statute of limitations commences to run in favor of the maker at its date, and that the expiration of six years from such date constitutes a bar to an action thereon. Shutts v. Fingar, 100 N. Y. 542, 3 N. E. 588, 53 Am. Rep. 231; Herrick v. Wolverton, 41 N. Y. 581, 1 Am. St. Rep. 461; Wheeler v. Warner, 47 N. Y. 519, 7 Am. Rep. 478; Parker v. Stroud, 98 N. Y. 379, 50 Am. Rep. 685. That the note draws interest does not seem to vary the rule. Norton v. Ellam, 2 Mees. & W. 463; Wheeler v. Warner, supra; Mills v. Davis, 113 N. Y. 243, 21 N. E. 68, 3 L. R. A. 394. The authorities hold that a note payable on demand after date has the same legal effect as one made simply payable on demand. O’Neil v. Magner, 81 Cal. 631, 22 Pac. 876, 15 Am. St. Rep. 88; Fenno v. Gay, 146 Mass. 118, 15 N. E. 87; Hitchings v. Edmands, 132 Mass. 338. That is stated as the law in Daniel, Neg. Inst. (4th Ed.) § 1215. In section 89 of that work the writer also says, “A note payable on demand after date is not distinguishable from payable on demand.” It is claimed, however, by the appellant, that that rule does not apply in the state of New York, but that a contrary doctrine has been announced in Crim v. Stark-weather,- 88 N. Y. 339, 42 Am. Rep. 250. That was an action against the indorser of a promissory note, payable “on demand after date,” at a specified place, “with interest after maturity.” The note was indorsed and transferred by the payee on the day of its date. The subject of the application of the statute of limitations in a suit against the maker of the note was not involved, and was neither discussed nor adverted to, nor were any of the authorities on that subject mentioned. It was regarded as a case falling “within the principle of the general rule which requires a note payable on demand to be presented within a reasonable time in order to charge an indorser.” It is not to be denied that there are expressions in the opinion in that case which, considered without regard to the real question there involved, would give support to- the contention of the present appellant; but I do not think it is controlling as an authority that all promissory notes payable “on demand after date” become time, instead of demand, notes.
The judgment should be affirmed, with costs.
INGRAHAM, J., concurs.